Case 2:13-cv-11734-NGE-DRG ECF No. 130, PageID.1809 Filed 09/10/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 INTERNATIONAL UNION,
 SECURITY POLICE AND FIRE                 Case No.: 13-cv-11734
 PROFESSIONALS OF AMERICA
 (SPFPA),
                                          Case No. 14-cv-11484
      Plaintiff,
 v.
 STEVE ANGELO MARITAS                     Hon. Nancy G. Edmunds
      Defendant.                          Hon. David R. Grand




      NOTICE OF WITHDRAWAL OF SPFPA’S MOTION TO REOPEN
      CLOSED CASE AND FOR SANCTIONS AGAINST MARITAS FOR
         VIOLATING ORDER AND SETTLEMENT AGREEMENT
Case 2:13-cv-11734-NGE-DRG ECF No. 130, PageID.1810 Filed 09/10/21 Page 2 of 3




       Please take notice that Plaintiff SPFPA hereby withdraws, without prejudice,
 its Motion to Reopen Closed Case and for Sanctions Against Maritas for Violating
 Order and Settlement Agreement (“Motion”). ECF No. 122.



 Date: September 10, 2021                    Respectfully submitted,

                                             By: /s/ Rodger D. Young
                                             Rodger D. Young (P22652)
                                             Joshua D. Apel (P79206)
                                             YOUNG & ASSOCIATES
                                             Co-Counsel for Plaintiff
                                             27725 Stansbury Blvd., Suite 125
                                             Farmington Hills, MI 48334
                                             Tel: (248) 353-8620
                                             Email: efiling@youngpc.com


                                             Scott A. Brooks (P35773)
                                             GREGORY, MOORE, BROOKS &
                                             CLARK, P.C.
                                             Co-Counsel for Plaintiff
                                             28 W. Adams Avenue, Suite 300
                                             Detroit, MI 48336
                                             Tel: (313) 965-5600
                                             Email: scott@unionlaw.net




                                         2
Case 2:13-cv-11734-NGE-DRG ECF No. 130, PageID.1811 Filed 09/10/21 Page 3 of 3




                            CERTFICATE OF SERVICE
       I hereby certify that on September 10, 2021, I electronically filed the
 foregoing paper with the Clerk of the Court using the ECF system which will send
 notification of such filing to all counsel of record, including counsel for Plaintiff.
                                                Respectfully submitted,

                                                By: /s/ Rodger D. Young
                                                Rodger D. Young (P22652)
                                                Joshua Apel (P79206)
                                                YOUNG & ASSOCIATES
                                                Co-counsel for Plaintiff
                                                27725 Stansbury Blvd., Suite 125
                                                Farmington Hills, MI 4833
                                                Tel: (248) 353-8620
                                                Email: efiling@youngpc.com




                                            3
